Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s arguments/remarks and amendments on 12/20/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (WO 2013/158284 A1, of record) in view of Porter et al. (US 4,251,952 A), Jessop (GB 2500921 A, of record), and  Gindrat et al. (US5041290) as evidenced by MSDS for PONCHO VOTIVO (hereinafter MSDS), by the product label for PONCHO VOTIVO (hereinafter “PONCHO VOTIVO Label”), by the American Heritage Roget’s Thesaurus entry for “tacky” (hereinafter ‘“Roget’s thesaurus”) and the Collins English Dictionary entry for “lubricity” (hereinafter “Collins English Dictionary”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Reichert et al. teach a method of coating seed which involves the steps of applying to the seed one or more insecticidal, pesticidal, fungicidal or herbicidal treating agent compositions and a subsequent step of applying to the seed one or more organic lubricants in powdered form, with the goal of this treatment of reducing dust and improving seed flow/seed lubricity (see entire document, especially abstract, Claim 1, para [0015], [0018], [0024], [0026]-[0027], [0032], [0037]). As evidenced by Roget’s thesaurus, tacky is defined as having the property of adhering and is a synonym for “sticky”. (Roget’s Thesaurus-, pg 1) while lubricity is defined by Collins English Dictionary as slipperiness or having the capacity to lubricate (ie to reduce friction) which is the opposite of tacky. As the seeds demonstrate increased lubricity (or reduced tackiness) (para [0002], [0018]), the intended use or goal of the claimed methods of reducing the tackiness of coated seed would have been realized.
Reichert et al. exemplify seeds which have been treated with PONCHO/VOTIVO, which MSDS evidences is a liquid that contains approximately 48% plant protection agents and at least the solvent glycerin, which the instant specification at page 15, line 2 evidences glycerin is an antifreeze agent, in an amount which substantially overlaps with the claimed concentration range of 0.5-50% of claim 2 and which exhibits tackiness, the seeds also having been treated with polyethylene wax powder (Reichert et al., para [0044], MSDS, pg 2-3, 6). Reichert et al. teach that the wax may be mixed with inert materials, such as silica and/or clays to improve handling and packaging of the wax powder as well as may include talc in amount less than about 5% which would have led to a concentration of wax in the powder formulation that falls within the concentration range claimed in claim 9 (para [0030]-[0031]). The powder formulation containing wax may be added to the seeds at a rate of 0.5 — 4.0 oz/cwt (IE 0.28g/kg- 2.23 g/kg) or more specifically 0.56-3 oz/cwt (IE 0.31g/Kg to 1.67 g/Kg) when applied to corn (para [0006], [0044]). As evidenced by the PONCHO VOTIVO Label (pg 5), the application rate should be 5.402/cwt corn seed to 10.8 oz/cwt corn seed (IE 3 g/kg —6 g/kg) (80,000 corn seeds= 25 Ibs; 4 * 80,000 seed=CWT corn seed, thus 1.35 * 4=5.4 and 2.7*4=10.8) and thus the amount of seed coating composition exemplified by Reichert et al would have fallen within the range required by claim 4 and exemplified amounts of the powdered wax formulation would have overlapped with the range required by claim 5. The wax may be powdered polyethylene, oxidized polyethylene wax, carnauba wax, paraffin wax, polypropylene wax, montan waxes, Fischer-Tropsch waxes, amide waxes, ethylene-acrylic acid waxes, polyolefin waxes, ethylene bis stearamide waxes, animal waxes, such as bees wax and lanolin and vegetable waxes (para [0024)). Additionally, Reichert et al. teaches that the seed can be pretreated before planting by both a treating agent and a wax composition, and teach the application can take place in a planter or hopper manually or with a mechanized system, meaning that the coating composition and the powder formulation may be applied to seed in the same container (para [0019]). The composition may be applied when the seed is wet (para [0018)).
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
Reichert et al. teach the coated seed as discussed above, but fail to explicitly teach contacting the coated seed with a powder formulation directly after applying the seed coating composition to the seed, such as within 30 seconds or less, fail to explicitly teach the period of time in which the coating composition and the powder formulation is applied to the seed, applying powder in a range of 0.5-6 % by total weight of the dry uncoated seed and the average particle size of the powder. The teachings of Porter et al., Jessop, and Gindrat help to cure these deficits.
Porter et al. teach a method of coating seeds which includes submitting seeds to coating by a composition which displays tackiness and then directly thereafter coating the seeds with particulate material while the coating is still tacky in order to adhere the particulate material thereto (see entire document, especially abstract, col 5, In 42 to col 6, In 25). The coating process may be done in the same container, may be done by spraying seeds to form a polymer containing film coating and may be done in a rotary drum coater, which is a type of drum coater and as such reads on claims 1 and 17 (col 2, In 29 to col 3, In 23, col 5, In 42-56, col 7, In 43 to col 8, In 2, example 5).
Porter et al. teach that the first coating may be applied to a seed in an amount of time of approximately 5 seconds to 2 minutes and the particulate may be applied to the coated seed in as little as a few seconds after the first coating has been applied to the seed (col 7, In 43 to col 8, In 14). The particulate material may be added all at once or at controlled rates, and teach that the distribution of the particulate material onto the coating can be accomplished in a very short period of time, typically 5 seconds to 5 minutes depending on how large of a batch is being processed (col 8, In 18-23, col 9, In 12-21). Porter further teach that the particulates are smaller than 150 microns and preferably smaller than 75 microns, but larger than 1 micron, the reduced size responsible for better adhesion between the seed and the particulate, thus providing a preferable range of grater than1 but less than 75 microns that substantially falls within or encompasses the particles size ranges of 2-200 microns and 5-50 microns as required by claims 12 and 25 (col 8, In 24-38).
Jessop teaches enhancing flowability of seeds and reducing dust drift by applying to seeds particles of flowability enhancing agent that comprises at least one species of wax that adheres more firmly to the seed than a composition that comprises a mineral earth component (pg 3, para 3-4, pg 13, para 2). Jessop demonstrates applying carnauba wax to seeds in an amount approximately equal to 1% of the total dry uncoated seed results in good dusting properties, which percentage falls within the range now set forth in claims 1 and 17 (Figure 1, pg 16-17).
Gindrat teaches that it was known to tacky coat seeds and then coat the tacky coating with a powder and then sieve the seeds away from the residual/unattached powder (See Example 2).
Finding of prima facie obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reichert et al. and Porter et al. as they are both directed to providing seed coatings through coating with a liquid, such as film coating, followed by a particulate. While Reichert et al. does not explicitly teach contacting the powdered wax composition to coated seed directly after applying the liquid seed coating, one of ordinary skill in the art would have found it obvious to do so based upon the teachings of Porter et al. to do so while the initial seed coating is still tacky, such as within a few seconds of applying the seed coating, in order to ensure that the desired amount of particulate is adhered to the seed. Based upon this teaching in Porter et al. and also on the teaching in Reichert et al. which both teach that the seed may be treated when it is wet and exemplify use of a seed treatment that is liquid and contains at least one ingredient that displays tackiness, one of ordinary skill in the art would have had a reasonable expectation of successfully forming a seed coating in this manner.
Regarding the limitations added to claims 1 and 17 regarding the percentage of powder formulation added to the tack seed, it would have been obvious to one of ordinary skill in the art to apply the percentages of wax of Jessop to the wax seed coating step of the method of Reichert as both reference teach applying wax particles to a seed for the same reason- to improve flowability and reduce dusting. As Jessop demonstrates that such a goal is achieved with an amount of wax of 1% by total weight of dry uncoated seed, one of ordinary skill in the art would have had reasonable expectation of success in doing so.
Regarding the concentration of the tackifier in the coating composition, the amount of coating composition used to coat a kg of seed and the percentage of powder formulation by total weight of dry uncoated seed used to coat the tacky seed, the length of time between treating seeds with coating composition and the powder formulation containing wax, the amount of time that the seed is treated with the coating composition and powder formulation, the percentage of wax in the powder formulation, the particle size of the powder and the amount of plant protecting agent in the coating composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.
Regarding the inclusion of anti-freeze in the seed coating composition as required by claim 22, as Reichert et al. exemplifies a seed coating composition that comprises glycerin, which the instant specification evidences is an anti-freeze, it would have been obvious to one of ordinary skill in the art to provide a seed coating composition that comprises this same glycerin anti-freeze. Regarding the requirement that the seed coating composition and powder formulation are successively applied to a seed in a drum coater, as Porter et al. specifically teach applying a binder/glue and then a powder in a rotary drum coater, it would have been obvious to one of ordinary skill in the art to utilize such an implement to coat the seed with a seed coating composition and powdered composition.
Regarding the newly added limitation that the coated seeds are sieved away from the unadhered powder by use of a sieve, it would have been obvious to perform this step because it was known in the art to quickly coat the tacky coated seeds with the powder as in Reichert e.g. seconds, and it was known in the art to then sieve the seeds away from the unadhered powder as in Gindrat in order to allow the seeds to dry with the tacky coating and powder on them and so that only coated seeds and not just clumps/particles of the powder are then subsequently planted, e.g. you don’t want just clumps of powder/excess powder to be planted in place of actual coated seeds or the yield in the field will be decreased because the appropriate numbers of seeds are not being planted due to clumps/excess powder being present with the coated seeds. 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-7, 9-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (WO 2013/158284 A1, of record), Porter et al. (US 4,251,952 A),  Jessop (GB 2500921 A, of record), and Gindrat et al. (US5041290) as evidenced by MSDS for PONCHO VOTIVO (hereinafter MSDS), by the product label for PONCHO VOTIVO (hereinafter “PONCHO VOTIVO Label”), by the American Heritage Roget’s Thesaurus entry for “tacky” (hereinafter “Roget’s thesaurus”) and the Collins English Dictionary entry for “lubricity” (hereinafter “Collins English Dictionary”) as applied to claims 1-7, 9-19, 21 and 23-24 above, and further in view of Uchimura et al. (JP 2004242582 A, English machine translated provided).
Applicant Claims: The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The combined references together suggest the method of claims 1-7, 9-19, 21 and 23-24 as discussed above.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The combined references together suggest the method of claims 1-7, 9-19, 21 and 23-24 as discussed above, but fail to specifically teach treating the surface of the seed to increase surface roughness of the seed before applying the seed coating thereto. The teachings of Uchimura et al. help to cure these deficits.
Uchimura et al. provide a method of treating seeds to improve germination of the seed which involves the step of abrading the seed coats with granular or powdery abrasive particles by instruments which are used to roughen surfaces, which would likewise be expected to provide a roughened seed coat surface (abstract, para [0030)). By abrading the seed coat, an improvement in germination can take place because moisture and gas can easily permeate the abraded/roughened seed coat (para [0005], [0008]). Additionally, Uchimura et al. further envision that the roughened seeds may be film coated or granulation coated (para [0040)).
Finding of prima facie obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reichert et al., Porter et al., Jessop and Gindrat with Uchimura et al. because they are all directed to treating seeds to obtain coated seeds. Based upon the teachings of Uchimura et al., it would have been obvious to one of ordinary skill in the art to pretreat the seeds of Reichert et al. to roughen the seed coat with the surface roughening instrument of Uchimura et al. One of ordinary skill in the art would have been motivated to do so in order to obtain a seed which has enhanced germination compared to a non-roughened seed. As Uchimura et al. teach that the roughened seed can further be film coated, the ordinarily skilled artisan would have had a reasonable expectation of success of combining the pretreatment of the seed taught by Uchimura et al. with the further coating steps of Reichert et al.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-7, 9-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (WO 2013/158284 A1, of record), Porter et al. (US 4,251,952 A) Jessop (GB 2500921 A, of record), and Gindrat et al. (US5041290) as evidenced by MSDS for PONCHO VOTIVO (hereinafter MSDS), by the product label for PONCHO VOTIVO (hereinafter “PONCHO VOTIVO Label”), by the American Heritage Roget’s Thesaurus entry for “tacky” (hereinafter “Roget’s thesaurus”) and the Collins English Dictionary entry for “lubricity” (hereinafter “Collins English Dictionary”) as applied to claims 1-7, 9-19, 21 and 23-24 above, and further in view of Tetteroo et al. (WO 03/003812 A1).
Applicant Claims: The scope and content of the claims was discussed above. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The combined references together suggest the method of claims 1-7, 9-19, 21 and 23-24 as discussed above.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The combined references above suggest the method of claims 1-19, 21 and 23-24 as discussed above, but fails to specifically teach that the seed coating composition further comprises a translucent polymeric film containing light-reflecting particles. The teachings of Tetteroo et al. help to cure these deficits.
Tetteroo et al. teach a method of coating seeds which includes coating the seed with flakes of a translucent polymeric film that has light-reflecting properties on an inert carrier (abstract, Fig. 1-5, pg 1, In 15-19). The benefits to such a seed coating is to aid in identification of the seed type, for cosmetic purposes as well as to repel birds (pg 5, In 25-27). Tetteroo et al. further teaches that the seeds may be coated with a first and second coating layer, wherein the first coating layer would not need to be dried before the second layer is applied (pg 1, In 20-29).
Finding of prima facie obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combined references with Tetteroo et al. as they are all directed to providing seed coatings. Based upon the teachings of Tetteroo et al., it would have been obvious to one of ordinary skill in the art to provide a coating on seeds which contains flakes of a translucent polymeric film and which has light reflecting properties onto the coated seed suggested by Reichert et al., Porter et al., Jessop, and Gindrat. An ordinarily skilled artisan would have been motivated to do so in order to provide the seeds with the ability to repel birds as well as to give a means for identifying the seeds. As Tetteroo et al. envision applying the light reflecting coating over another coating before it is dry, one of ordinary skill in the art would have had a reasonable expectation of successfully coating the light reflecting coating of Tetteroo et al. over the seed coatings suggested by the teachings Reichert et al., Porter et al., Jessop, and Gindrat. Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments/Remarks
Applicant’s amendments to the claims has prompted the revised grounds of rejection presented above. Applicant’s arguments with respect to the 103 rejection of record have been fully considered but are not persuasive at this time. Specifically, applicant’s argue that the seed coating composition and powder formulation are successively applied to the seed in a drum coater, etc. and that the excess powder is removed by sieve/suction and that the combination of references does not teach this. The examiner respectfully points out that it was known to successively apply a tacky seed coating comprising a pesticide and a solvent/anti-freeze agents, and then quickly subsequently coating the wet/tacky seeds with a powdered wax, specifically one of the instantly claimed waxes in very short time frames in the same container specifically via use of a drum coater, specifically a rotating drum coater, e.g. while the seed is still wet and tacky and in overlapping time frames to those instantly claimed as is discussed by Reichert and Porter above. Further as discussed above it was known in the art to remove the powder treated tacky coated seeds from the excess powder formulation via sieving nearly immediately after powder treating the tacky seeds and then letting the seeds dry as is taught by Gindrat. Thus, each step of the instantly claimed method was already known in the art for preparing tacky coated seeds and it is known to be obvious to combine related methods of forming tacky coated seeds which are subsequently powder coated to reduce dust and improve seed flow/seed lubricity in order to develop new methods for the same process. Especially since there are known benefits to the instantly claimed steps as are discussed above.
Applicants then argue that they have unexpected results because by contacting the seeds with the powder for less than 2 seconds, inferior coatings may occur, but when using more than 25 seconds they see increased abrasion and dust. The examiner respectfully disagrees that these are unexpected, as it was already known in the art as is taught by Reichert to contact the seed with powder for more than 2 seconds, and it would have been obvious to optimize the seeds are contacted with the powder because prolonged contact in the drum coater which rotates would cause abrasion of the seeds because there are multiple solids regularly crashing into contact with one another in the drum coater, e.g. the powders and the multiple seeds, thus if contacted for too long in the coater with the powder one of ordinary skill in the art would expect that abrasions to the seeds would occur. Thus, it would have been routine optimization for one ordinary skill in the art to optimize the amount of time the tacky coated seeds are contacted with the powder in the drum coater in order to develop the most effectively coated seeds with a minimal amount of abrasion of the seeds because Porter et al. teaches that the first coating may be applied to a seed in an amount of time of approximately 5 seconds to 2 minutes and the particulate may be applied to the coated seed in as little as a few seconds after the first coating has been applied to the seed. The particulate material may be added all at once or at controlled rates, and teach that the distribution of the particulate material onto the coating can be accomplished in a very short period of time, typically 5 seconds to 5 minutes depending on how large of a batch is being processed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicants then argue that none of the references acknowledge the undesirable outcomes outside of their claimed range. The examiner respectfully points out that whether or not the prior art does not recognize applicant’s benefits these benefits are not unexpected as is discussed above and further it was already known in the art to optimize the amount of time the tacky coated seeds are contacted with the powder in the drum coater in order to develop the most effectively coated seeds with a minimal amount of abrasion of the seeds because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN E HIRT/Primary Examiner, Art Unit 1616